McCay, Judge.
We have examined closely and considered carefully the two sections of the Code upon which this proceeding is founded, and, whilst there is some uncertainty as to the true meaning, we are yet satisfied that the proceedings disclosed by this record cannot be sustained. See the Code, sections * 1543, 1544. There is not a particle of evidence in the record as to who was the master of this vessel, and there is, in the record, the singular verdict of a jury, in an attachment case, that the defendant is guilty, whilst the amount of the finding is fixed by the Judge. It may also be remarked that, though the jury has found the defendant guilty, there is not a particle of evidence that he ever was an officer of, or had conti’ol of the offending ship, or, -indeed, ever saw it, or the city, of Brunswick.
We think, taking both these sections of the Code together, that the throwing of stones, gravel, ballast, and the like, into the harbor of Brunswick is a crime, a violation of the laws of the State, and that the master of a ship who does it or permits it to be done, has committed a crime. That he is to be tried as for a misdemeanor, and if found guilty, he is to be punished *202at the discretion of the Court, with a fine of not less than five hundred nor more than two thousand dollars, and may be imprisoned not exceeding three months, at the discretion of the Court.
The proceeding by attachment is only auxiliary to the other. Attachment may issue, the vessel be seized and held until the conviction, when it, the attachment, may go to a judgment for the amount of the fine as assessed by the Judge on the conviction of the offender. The sections, as we have said, are awkwardly drawn, but this is the meaning of them, as we understand the language used. There was, in our judgment, evidence sufficient proven to convict somebody, but who that somebody was, we do not know; we are not even informed by the proof who had control of the ship. But, in any event, we think this judgment wrong, for the reasons given.
Judgment reversed.